                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

JONATHAN TABER SANCHEZ,
# 162752                                                                     PLAINTIFF

V.                        CASE NO. 3:20-CV-416-BRW-BD

TREY CAMP and
DOYLE RAMEY                                                              DEFENDANTS

                                        ORDER

      The Defendants have moved to dismiss Mr. Sanchez’s claims based on his failure

to respond to their correspondence. (Doc. No. 13) Mr. Sanchez must respond to the

Defendants’ motion within 30 days and explain why he has failed to communicate with

Defendants’ counsel.

      Mr. Sanchez’s failure to respond to this Order could result in the dismissal of his

claims, without prejudice. Local Rule 5.5.

      SO ORDERED, this 19th day of May, 2021.


                                         ___________________________________
                                         UNITED STATES MAGISTRATE JUDGE
